Citation Nr: 0923167	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for history of stress fracture of right distal tibia with 
residual soreness.

3.  Entitlement to an initial rating in excess of 10 percent 
for mild left knee patellofemoral syndrome with minimal 
impact on ambulation.


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 3, 2003 to 
August 21, 2003.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Decatur, Georgia (RO), that inter alia denied service 
connection for a left foot disability, and granted service 
connection for history of stress fracture of right distal 
tibia with residual soreness evaluated as 10 percent 
disabling and mild left knee patellofemoral syndrome with 
minimal impact on ambulation evaluated as 10 percent 
disabling.
 
The issue of service connection for a left foot disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The Veteran's history of stress fracture of right distal 
tibia with residual soreness
has not been manifested by moderate knee or ankle disability.  

2.  The Veteran's mild left knee patellofemoral syndrome with 
minimal impact on ambulation has been not manifested by 
moderate recurrent subluxation or lateral instability or 
limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for history of stress fracture of right distal tibia 
with residual soreness have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for mild left knee patellofemoral syndrome with 
minimal impact on ambulation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2003, May 2004, and 
November 2005, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In light of the Board's denial of the 
Veteran's claims, no effective date will be assigned, so 
there can be no possibility of any prejudice to her under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in the April 2009 
supplemental statement of the case.  The Veteran was able to 
participate effectively in the processing of her claims. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  The Veteran was 
scheduled for examinations in February 2009 to ascertain the 
current nature of her disabilities.  However, she failed to 
report to those examinations.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2008).  Thus, 
the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, both of the 
Veteran's disabilities on appeal have been assigned 10 
percent ratings.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" 
in both claims in this case.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  However, those provisions are 
applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the hip is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 
4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

Factual Background

On VA examination in October 2004, the Veteran described 
problems with her left knee in basic training in April 2003 
while walking up the stairs.  She felt that her left knee 
gave out; however, she indicated that her knee did not swell, 
hurt, catch, or lock.  The Veteran stated that she did not 
have significant problems throughout the day and that she was 
not further limited by fatigue, pain or weakness following 
repetitive use.  A history of stress fracture in her right 
distal tibia was also noted.  She described soreness in her 
distal tibia, which she would identify as her ankle.  This 
occurred when she was on her feet for a long time over the 
course of the day or when she had to walk a lot at work.  She 
stated that she wore a brace to avoid soreness when playing 
sports with her children.  She denied severe pain.  She took 
no medication and did not use a cane.  

The examination revealed that the Veteran had a normal gait 
and that she was able to arise from a chair without 
difficulty.  She wore a splint around her distal tibia with 
Velcro splints on both medial and lateral aspects of her 
distal tibia with Velcro straps holding it in place.  There 
was no edema.  Her left knee medial and lateral collateral 
ligaments were intact.  Anterior and posterior drawer tests 
were negative, as was McMurray's test.  She had mild 
tenderness in the medial patella.  It was also noted that 
left foot range of motion was normal and there was no 
swelling or edema.  Right ankle motion was 5 degrees of 
dorsiflexion and plantar flexion was 45 degrees.  She had no 
tenderness with motion and no fatigue after repetitive 
motion.  The Veteran reported tenderness in the distal aspect 
just proximal to her ankle.  As for the left knee, there was 
no evidence of fatigability in the left knee after repetitive 
flexion or walking.  She reported no pain, and range of 
motion was zero to 145 degrees.  The impressions were mild 
left knee patellofemoral syndrome with minimal impact on 
ambulation and history of stress fracture of the right distal 
tibia with residual soreness.  

The x-ray showed that the Veteran's left knee was 
radiographically normal.  No abnormalities were seen in the 
bones, joints or soft tissue of the left knee.  The right 
foreleg was also radiographically normal.  No abnormalities 
were seen in the right tibia or fibula, and the adjacent soft 
tissue showed no abnormalities.  

A VA treatment record dated in November 2005 noted the 
Veteran's complaint of bilateral knee pain, left greater than 
right.  She stated that she felt her knee was sometimes 
unstable with walking up or down the stairs, particularly 
going down.  She denied any dislocation or prior trauma to 
the knees.  The films performed were unremarkable.  
Examination showed no clubbing, edema or cyanosis; range of 
motion of both ankles and feet was within normal limits.  
There was tenderness to palpation on the bottom of her heels 
bilaterally and medially, and there was also pain 
exacerbation with dorsiflexion of both feet.  The joints were 
stable.  Additionally, both of her knees had mild crepitus 
bilaterally, and there was some laxity of the patella lateral 
movement with some pain on medial displacement of the patella 
bilaterally.  There was no effusion, and joints were cool 
bilaterally.  The impression was bilateral knee pain.  The 
examiner opined that this might represent patellofemoral pain 
syndrome, and stated that there was no evidence of arthritis.

History of Stress Fracture of Right Distal Tibia with 
Residual Soreness

The Veteran's disability has been rated under DC 5262.  Under 
this code, malunion of the tibia and fibula with slight knee 
or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle 
disability is rated 20 percent disabling; and malunion of the 
tibia and fibula with marked knee or ankle disability is 
rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5262.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  Id. 

Dorsiflexion of the ankle is considered to be normal when it 
ranges from 0 to 20 degrees.  Plantar flexion of the ankle is 
considered to be normal when it ranges from 0 to 45 degrees.  
Extension and flexion of the knee are considered to be normal 
when they range from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  

The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.  

The objective findings do not demonstrate evidence of 
malunion of the Veteran's right tibia and fibula with 
moderate knee or ankle disability.  While the Veteran has 
been noted to wear a splint around her distal tibia, 
complained of pain, and was noted to have tenderness, the 
evidence of record has shown no more than slight disability.  
The evidence (including an X-ray showing no abnormalities in 
the right tibia or fibula) cited above demonstrates no more 
than slight disability.  Based on the evidence, the Board 
finds that the Veteran's stress fracture of right distal 
tibia is manifested by no more than slight impairment.  Thus, 
a higher rating under DC 5262 is not warranted.  

The Board has also considered other applicable codes which 
could provide the Veteran with a higher rating.  In this 
regard, the Board notes that a 10 percent evaluation is 
assignable for flexion of the leg limited to 45 degrees and 
extension of the leg limited to 10 degrees.  38 C.F.R. § 
4.71a, DCs 5260, 5261.  A 20 percent evaluation is assignable 
for flexion of the leg limited to 30 degrees and extension of 
the leg limited to 15 degrees.  Id.  A 30 percent evaluation 
is assignable for flexion of the leg limited to 15 degrees 
and extension of the leg limited to 20 degrees.  Id. see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  However, there 
is no indication in the evidence of record that the Veteran 
has right knee limitation of motion to warrant higher ratings 
under DC 5260 and/or 5261.  

Furthermore, there has been no showing of right knee 
ankylosis (DC 5256), recurrent subluxation or lateral 
instability (DC 5257), dislocated or removal of the semilunar 
cartilage (DC 5258, 5259), or genu recurvatum (DC 5263) so 
consideration under those codes is not applicable.  38 C.F.R. 
§ 4.71a, DCs 5256, 5257, 5258, 5259, 5263.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. However, there is no evidence that 
the right knee results in additional limitation during flare-
ups.  Thus, the requirements for a rating in excess of the 
current 10 percent evaluation are not met.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 10 
percent disabling.  She is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mild Left Knee Patellofemoral Syndrome 

The Veteran's left knee disability has been rated under DCs 
5299-5259. Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27. DC 5299 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Rating Schedule, but are rated by analogy to similar 
disabilities under the Rating Schedule.  See 38 C.F.R. §§ 
4.20, 4.27.  DC 5259 pertains to symptomatic removal of 
semilunar cartilage.

Under DC 5259, a single 10 percent rating is for application 
for semilunar removal of cartilage with symptomatology. A 
higher disability evaluation is not provided under this code. 
38 C.F.R. § 4.71a, Code 5259.  Thus, as the Veteran is 
already receiving the maximum evaluation under the code a 
higher rating is not available.  

At the outset, the Board finds that DCs 5003 (degenerative 
arthritis), 5010 (traumatic arthritis), 5256 (ankylosis of 
the knee), 5258 (dislocation of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
disabilities.  

The Board has considered other applicable codes for the left 
knee disability.  Under DC 5257 (other impairment of the 
knee), a 10 percent rating is warranted for knee impairment 
with slight recurrent subluxation or lateral instability, a 
20 percent rating is warranted for knee impairment with 
moderate recurrent subluxation or lateral instability, and a 
maximum 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

The evidence shows that the Veteran complained only of 
occasional instability when walking up or down the stairs.  
While she reported that she wore a knee brace anticipating 
soreness,  there is no indication of recurrent subluxation or 
instability.  The evidence does not support a finding of 
recurrent subluxation or lateral instability of the left knee 
as is required for a higher rating of 20 percent under DC 
5257.  

As noted above, a 10 percent evaluation is assignable for 
flexion of the leg limited to 45 degrees and extension of the 
leg limited to 10 degrees.  38 C.F.R. 
§ 4.71a,  DCs 5260, 5261.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees and 
extension of the leg limited to 15 degrees.  Id.  A 30 
percent evaluation is assignable for flexion of the leg 
limited to 15 degrees and extension of the leg limited to 20 
degrees.  Id.  See also VAOGCPREC 9-2004 (Sept. 17, 2004).  
On VA examination in October 2004, the Veteran exhibited 
range of motion of the left knee from zero to 145 degrees, 
thus, a higher rating under the limitation of motion codes is 
not warranted.   

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. At the October 2004 examination, the 
Veteran specifically indicated that her left knee was not 
further limited by fatigue, pain or weakness following 
repetitive use.  Upon examination, the examiner noted that 
there was no evidence of fatigability in the left knee after 
repetitive flexion or walking.  Additionally, there was no 
pain reported.  Thus, the requirements for a rating in excess 
of the current 10 percent evaluation are not met. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 10 
percent disabling.  She is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Finally, the Veteran has not been hospitalized for her 
disabilities and no evidence suggests they prevented her from 
working.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

ORDER

An initial rating in excess of 10 percent for history of 
stress fracture of right distal tibia with residual soreness 
is denied.

An initial rating in excess of 10 percent for mild left knee 
patellofemoral syndrome with minimal impact on ambulation is 
denied.


REMAND

As for the claim for service connection for a left foot 
disability, service treatment records show that in April 2003 
she complained of foot pain.  An assessment of overuse 
syndrome was noted.  

The Board observes that at her October 2004 VA examination, 
the Veteran stated that she encountered swelling in her left 
foot early in her military career, but that she currently had 
no problems with the left foot.

In November 2005, the Veteran reported having problems with 
bilateral heel pain as well as pain which radiated to her to 
her Achilles area.  Examination of the feet revealed 
tenderness to palpation on the bottom of her heels 
bilaterally and medially.  There was also pain exacerbation 
with dorsiflexion of both feet.  The impression was bilateral 
heel pain consistent with plantar fascitis.  

The Board finds that a VA examination is necessary to 
determine whether the Veteran currently has a left foot 
disability related to service, or had its onset during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

        1. The RO should arrange for the Veteran 
to undergo 
        an appropriate VA examination to 
determine the nature, 
extent, onset and etiology of any left 
foot disability found to be present.  The 
claims folder should be made
available to and reviewed by the 
examiner, and the examiner should 
indicate in the report that a review of 
the claims folder was done.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  
        
The examiner should opine as to whether 
there is a 50 percent probability or 
greater that any left foot disability 
found to be present had its onset in 
service, or is otherwise related to 
service.  In doing so, the examiner 
should address the in-service notation of 
foot problems.  
A complete rationale for all opinions 
must be provided, citing the objective 
medical findings leading to the 
examiner's conclusion.  If the examiner 
cannot provide the above requested 
opinion without resort to speculation, it 
must be so stated.


2.  Thereafter, the RO should adjudicate 
the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, the 
RO should issue a supplemental statement 
of the case and provide the Veteran and 
his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that the examination requested in 
this remand is necessary to evaluate her claim and that her 
failure, without good cause, to report for the examination 
may result in the denial of her claim.  See 38 C.F.R. § 
3.655 (2008).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


